DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/10/2022 has been entered. Claims 1-8 and 14-32 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/20/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter (DE 102011121207 A1).
Regarding claim 1, Ritter discloses a robotic limb comprising: at least one scissor linkage (see Fig. 14g) comprising: a first proximal link (see Fig. 14g, 1); and a second proximal link (see Fig. 14g, link that crosses 1); a first motor (5/5a attached to 1) operatively coupled to the first proximal link to selectively rotate the first proximal link about a first axis (2/2a of 1); and a second motor (5/5a attached to the link that crosses 1) operatively coupled to the second proximal link to selectively rotate the second proximal link about the first axis (see Fig. 1), wherein operating the first and second motors rotates the first and second proximal links (see Fig. 14h), wherein relative rotation between the first proximal link and the second proximal link selectively controls extension and retraction of the at least one scissor linkage (see Fig. 14g and 14h), wherein rotation of the first proximal link and the second proximal link selectively controls rotation of the at least one scissor linkage (see Fig. 14i, wherein rotation of links can occur), wherein the rotation of the at least one scissor linkage is about the first axis (see Fig. 14i, wherein rotation of the scissor linkage can be about any axis 2/2a), and wherein the rotation of the at least one scissor linkage about the first axis rotates a distal portion of the robotic limb about the first axis (see Fig. 14i).
Regarding claim 6, Ritter discloses the at least one scissor linkage includes a first scissor linkage and a second scissor linkage arranged in series with the first scissor linkage (see Fig. 14g).
Regarding claim 7, Ritter discloses the first scissor linkage includes the first and second proximal links (see Fig. 14g, 1 and the link that crosses 1), and wherein the second scissor linkage includes: a third proximal link (link connected to 1); and a fourth proximal link (link connected to the link that crosses 1); wherein the robotic limb further comprises: a third motor (5/5a) operatively coupled to the third proximal link to selectively rotate the third proximal link (see Fig. 14g); and a fourth motor (5/5a) operatively coupled to the fourth proximal link to selectively rotate the fourth proximal link (see Fig. 14g), wherein operating the third and fourth motors rotates the third and fourth proximal links (see Fig. 14h), and wherein relative rotation between the third proximal link and the fourth proximal link selectively controls extension and retraction of the second scissor linkage (see Fig. 14g and 14h), and wherein rotation of the third proximal link and the fourth proximal link selectively controls rotation of the second scissor linkage (see Fig. 14i).
Regarding claim 29, Ritter discloses the least one scissor linkage comprises a first scissor linkage (see Fig. 14g), wherein the first proximal link (1) forms part of the first scissor linkage, and wherein the second proximal link (link that crosses 1) forms part of the first scissor linkage (see Fig. 1).

Claim(s) 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gerich (US 2363784 A).
a scissor linkage comprising: a plurality of serially connected scissor linkage segments (see Fig. 1), each scissor linkage segment comprising: a proximal pivot joint (11c); two opposing side pivot joints (8); a distal pivot joint (11b); proximal link segments (segments of 3 between 11c and 8) extending between the proximal pivot joint and the two side pivot joints; and distal link segments (segments of 2 between 11b and 8) extending between the two side pivot joints and the distal pivot joint, wherein the distal link segments are longer than the proximal link segments (see Fig. 1 and 5), wherein the distal pivot joint forms another proximal pivot joint of an adjacent scissor linkage segment (see Fig. 1).
Regarding claim 15, Gerich discloses the distal link segments (segments of 2 between 11b and 8) are longer than the proximal link segments (segments of 3 between 11c and 8) by an amount greater than or equal to a clearance of the joints (the distal link segments measure 1.85 cm and the proximal segments measure 1.7 cm, with a difference of 0.15 cm. The joint clearance between joint 8 of links 2 and 3 and joint 7 of links 3 and 4 is 0.1 cm. Therefore, the difference between link segments is greater than the clearance of the joints). NOTE: MPEP 2125(I) states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”. In this instance, the drawings can be measured to clearly show the claimed relationship.
Regarding claim 17, Gerich discloses the scissor linkage comprises one or more links (see Fig. 1, 1-9), wherein each link of the one or more links includes a first link segment and a second link segment on an opposing side of a pivot joint (11a-11f) located at a middle portion of the link, wherein the first link segment is a distal link segment of a first scissor linkage segment of the plurality of scissor linkage segments, and wherein the second9619868.1Application No.: 16/672,2926 Docket No.: M0925.70772US01 link segment is a proximal link segment of a second scissor linkage segment of the plurality of scissor linkage segments (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (DE 102011121207 A1).
Regarding claim 2, Ritter fails to disclose a mobile base, wherein the at least one scissor linkage is disposed on the mobile base. However, another embodiment of Ritter discloses a mobile base (see Fig. 10a, 11a), wherein the at least one scissor linkage is disposed on the mobile base (see Fig. 10a). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the embodiment of Fig. 14 of Ritter with a mobile base, as taught by the embodiment of Fig. 10a, to allow for easy transportation and automatic positioning of the robotic limb.
Regarding claim 3, Ritter fails to disclose the at least one scissor linkage includes a first scissor linkage and a second scissor linkage arranged in parallel with the first scissor linkage. However, another embodiment of Ritter teaches the at least one scissor linkage (see Fig. 10) includes a first scissor linkage (9) and a second scissor linkage (10) arranged in parallel with the first scissor linkage (see Fig. 10). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the embodiment of Fig. 14 of Ritter with a second parallel scissor linkage, as taught by the embodiment of Fig. 10, to provide a three-dimensional support structure which can lift heavier loads and allow for a longer reach of the robotic limb.
Regarding claim 4, the combination of claim 3 elsewhere above would necessarily result in the following limitations: the first proximal link forms part of the first scissor linkage and the second proximal link forms part of the second scissor linkage (see Fig. 14g, wherein two scissor linkages can be parallel resulting in a first proximal link of the first scissor linkage and second proximal link of the second scissor linkage).
reinforcement members (see Fig. 10, reinforcement members extending between 9 and 10) extending between corresponding points of the first and second scissor linkages (see Fig. 10).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (DE 102011121207 A1) in view of Nakanishi (US 4891492 A).
Regarding claim 8, Ritter fails to disclose torques from the third and fourth motors are transmitted to the third and fourth proximal links through the first scissor linkage. However, Nakanishi teaches the transmission of torques from a proximal link (10) to a distal link (12). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ritter with links constructed to transmit and apply a torque to a further link, as taught by Nakanishi, to provide the scissor linkage a lightweight and accurate means of control to extend and retract the scissor linkage to a desired position and to provide a simple mechanism which has simple control and greater flexibility (see column 2 lines 26-31). As a result of the combination the following limitations would necessarily result: torques from the third and fourth motors (Nakanishi, 13 applied to the first and second proximal links of Ritter) are transmitted to the third and fourth proximal links (Ritter, link connected to 1 and link connected to the link that crosses 1) through the first scissor linkage (Nakanishi, 10; Ritter, 1 and the link that crosses 1).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerich (US 2363784 A).
Regarding claim 16, Gerich fails to disclose the distal link segments are less than 5% longer than the proximal link segments. However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, Gerich discloses the top beams are set to be one-half the length of the lower beams (see column 2 lines 9-12). Gerich also discloses that the beams may also be the same .
 
Claim 18-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luckey (US 3672104 A) in view of Nakanishi (US 4891492 A).
Regarding claim 18, Luckey discloses a robotic limb comprising: a first scissor linkage (see Fig. 1) comprising: a first plurality links (48, 18, 38/6), wherein the first plurality of links are pivotably connected to each other in series by a first plurality of pivot joints (50, 40); and a second plurality of links (46, 16, 38/36), wherein the second plurality of links are pivotably connected to each other in series (via 50, 40), and wherein the first and second plurality of links are pivotably connected in a plurality of locations to form the first scissor linkage (at 52, 30). Luckey fails to disclose each link of the first plurality of links is constructed to transmit and apply a first torque to a respective pivot joint of the first plurality of pivot joints, the respective pivot joint coupling the link and an adjacent one of the first plurality of links, wherein the first torque rotates the adjacent link relative to the link to selectively extend and/or retract the first scissor linkage. However, Nakanishi teaches each link of the first plurality of links (see Fig. 1, 10, 11) is constructed to transmit and apply a first torque (via 15, 24) to a respective pivot joint of the first plurality of pivot joints (16, 21), the respective pivot joint coupling the link and an adjacent one of the first plurality of links (see Fig. 1), wherein the first torque (torque applied to 16) rotates the adjacent link (11) relative to the link (10). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Luckey with links constructed to transmit and apply a torque to the pivot joints, as taught by Nakanishi, to provide the scissor linkage a lightweight and accurate means of control to extend and retract the scissor linkage to a desired wherein the first torque (Nakanishi, torque applied to 16; Luckey, torque applied to 50) rotates the adjacent link (Nakanishi, 11; Luckey 18) relative to the link (Nakanishi, 10; Luckey, 48) to selectively extend and/or retract the first scissor linkage (Luckey, Fig. 1).   
Regarding claim 19, the combination of claim 18 elsewhere above would necessarily result in the following limitations: the second plurality of links (Luckey, 46, 16, 38/36; Nakanishi, 10, 11) are constructed to transmit a second torque (Nakanishi, via 15, 24) to a distal end of the second plurality of links (Luckey, 74; Nakanishi, 8).  
Regarding claim 20, Luckey discloses a second scissor linkage (scissor linkage above links 36), the second scissor linkage comprising a third plurality of links (see annotated Fig. 1 below, A, B, C), wherein the third plurality of links are pivotably connected to each other in series (see annotated Fig. 1 below). The combination of claim 18 elsewhere above would necessarily result in the following limitations: the second torque (Nakanishi, via 30) is transmitted from the second plurality of links (Luckey, 46, 16, 38/36; Nakanishi, 10, 11) to the third plurality of links (Luckey, A, B, C; Nakanishi, 12) to selectively extend and/or retract the second scissor linkage (Luckey, Fig. 1).  
Regarding claim 21, Luckey discloses the first plurality of links (48, 18, 38/6) includes links of a first type alternating with links of a second type (see Fig. 1).   
Regarding claim 22, Luckey discloses each link of the first type of links comprises: a first elongate body (see Fig. 1). The combination of claim 18 elsewhere above would necessarily result in the following limitations: two first pulleys (Nakanishi, 14, 18) rotatably disposed in the first elongate body (Nakanishi, Fig, 1); and a timing belt (Nakanishi, 15) disposed within the first elongate body and engaged with the first pulleys (Nakanishi, Fig. 1).  
Regarding claim 23, Luckey discloses each link of the second type of links comprises: a second elongate body (see Fig. 1). The combination of claim 18 elsewhere above would necessarily result in the following limitations: two shafts (Nakanishi, 16, 21) rigidly coupled to the second elongate body and extending outwards towards separate adjacent links of the first type (Nakanishi, 10, 12); two second pulleys (Nakanishi, 20, 23) disposed at least partially within the second body and rotatably fixed to the first body of an adjacent first link (Nakanishi, Fig. 1), wherein each of the two shafts extend into the separate first bodies of separate adjacent links of the first type (Nakanishi, 10, 12), and wherein the first pulleys (Nakanishi, 18, 26) of the separate adjacent links are rotatably fixed to the corresponding shaft; and a timing belt (Nakanishi, 24) disposed within the second elongate body and engaged with the second pulleys (Nakanishi, Fig. 1).  
Regarding claim 24, the combination of claim 18 elsewhere above would necessarily result in the following limitations: a first motor (Nakanishi, 18) operatively coupled to a first proximal link (Nakanishi, 10; Luckey, 40) of the first plurality of links configured to apply the first torque (Nakanishi, Fig. 1).  
Regarding claim 25, the combination of claim 18 elsewhere above would necessarily result in the following limitations: a second motor (Nakanishi, 18) operatively coupled to a second proximal link (Nakanishi, 10; Luckey 46) of the second plurality of links configured to apply the second torque (Nakanishi, Fig. 1).  
Regarding claim 26, Luckey discloses a robotic limb comprising: a first scissor linkage (see Fig. 1) comprising: 9619868.1Application No.: 16/672,2928 Docket No.: M0925.70772US01 a plurality of transmission links (48, 18, 38/36), wherein the plurality of transmission links are pivotably connected to each other in series (via 50, 40), wherein the plurality of transmission links includes a first proximal link (48) and a distal link (38/36); and a second plurality of links (46, 16, 38/36), wherein the second plurality of links are pivotably connected to each other in series (via 50, 40), wherein the second plurality of links includes a second proximal link (46), wherein the first proximal link is configured to rotate about a first axis (52), wherein the second proximal link is configured to rotate about the first axis (52), wherein relative rotation between the first proximal link and the second proximal link selectively controls extension and retraction of the first scissor linkage (see Fig. 1, where relative rotation between 46 and 48 extends or retracts the robotic limb), wherein rotation of the first proximal link and the second proximal link selectively controls rotation of the first scissor linkage (see Fig. 1, wherein rotation of 46 and 48 rotates the robotic limb), and wherein the rotation of the first scissor linkage is about the first axis (52), and wherein the plurality of transmission links and the second plurality of links are pivotably connected in a plurality of locations to form the first scissor linkage (at 52, 30). Luckey fails to disclose the plurality of transmission links are constructed to transmit a first torque from the first proximal link to an output of the distal link. However, Nakanishi teaches the plurality of transmission links (see Fig. 1, 10, 11, 12) are constructed to transmit a first torque (via 16, 21, 27) from the first proximal link (10) to an output of the distal link (8). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Luckey with transmission links that are constructed to transmit a torque from the first proximal link to an output of the distal link, as taught by Nakanishi, to provide the robotic limb a lightweight and accurate means of control to extend and retract the scissor linkage to a desired position and to provide a simple mechanism which has simple control and greater flexibility (see column 2 lines 26-31).   
Regarding claim 27, the combination of claim 26 elsewhere above would necessarily result in the following limitations: each link of the first plurality of links (see Fig. 1, 10) includes two opposing first pulleys (14, 18) located on opposing end portions of the link and a timing belt (15) extending between and engaged with the first pulleys (see Fig. 1).  
Regarding claim 28, the combination of claim 26 elsewhere above would necessarily result in the following limitations: first and second shafts (16, 21) wherein the first and second shafts are rotatably fixed to one of the first pulleys (18) in the link and a separate first pulley (23) located in an adjacent link (11), and wherein the link is rotatable relative to the first and second shafts (see Fig. 1).
Regarding claim 30, Luckey discloses the rotation of the first scissor linkage about the first axis (52) rotates a distal portion of the robotic limb about the first axis (see Fig. 1, wherein rotation of 46 and 48 about 52 rotates 72 about 52).


    PNG
    media_image1.png
    595
    333
    media_image1.png
    Greyscale

A - US 3672104 A Fig. 1 Annotated

Allowable Subject Matter
Claims 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Ritter fails to disclose the limitations of claim 1, the Examiner respectfully disagrees. First, the Examiner notes that Applicant’s arguments are directed toward Fig. 5-6 of Ritter, however, the rejection of claim 1 above is directed toward the embodiment shown in Fig. 14. Since the embodiment of Fig. 5-6 and materially different than the embodiment of Fig. 14, Applicant arguments 
Regarding Applicant’s arguments that Gerich fails to disclose the distal link segments are longer than the proximal segments, the Examiner respectfully disagrees. Column 2 lines 9-12 of Gerich reads “These toggle beams are so set and arranged progressively that the top beams 6-6 are about one-half the length of the lower-most base beams 1-1”. This is clearly shown in Fig. 5 of Gerich, that each set of beams gets progressively smaller. As such, Gerich discloses “distal link segments (segments of 2 between 11b and 8) extending between the two side pivot joints (8) and the distal pivot joint (11b), wherein the distal link segments are longer than the proximal link segments (see Fig. 1 and 5), (segments of 3 between 11c and 8) extending between the proximal pivot joint (11c) and the two side pivot joints (8). 
Regarding Applicant’s arguments that there would be no reason to modify Luckey in the manner stated by the Office Action; Nakanishi is non-analogous prior art; and there is no reasonable expectation of success to modify Luckey in view of Nakanishi, the Examiner respectfully disagrees. First, Luckey provides examples of means to deploy the lazy tong structure, however, Luckey in no way discourages any means not listed. As such, one having ordinary skill in the art would be motived to find alternative that achieves the function of providing the scissor linkage a lightweight and accurate means of control to extend and retract the scissor linkage to a desired position and to provide a simple mechanism which has simple control and greater flexibility (see column 2 lines 26-31). Second, Nakanishi is in the field of robots and the preamble of claim 18 reads “A robotic limb…” Additionally, Nakanishi is concerned with providing rotation to robotic linkages, while the instant application is concerned with providing rotation to robotic linkages also. The fact that one linkage is in a series formation and one linkage is in a scissor formation is irrelevant since both are concerned with providing rotation to the links. Therefore, Nakanishi is clearly analogous art. Third,  Nakanishi is concerned with providing rotation to links using belts and pulleys. Therefore, one having ordinary skill in the art would have a reasonable expectation of success providing belts and pulleys to the links of Luckey.
Regarding Applicant’s arguments that the three-sided configuration of Luckey would inhibit any rotation about a single axis; Luckey is not directed toward a robotic limb; Nakanishi is non-analogous art; and there is no reasonable expectation of success to modify Luckey in view of Nakanishi, the Examiner 
In view of the arguments presented above, the 102/103 rejections of the claims presented in the Non-Final Rejection mailed 12/10/2021 are maintained.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658